After Remand from Supreme Court
L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas on June 2, 1995, 667 So.2d 97, the Supreme Court of Alabama entered judgment after grant of the writ of certiorari, reversing and annulling the judgment entered by this court on April 29, 1994, 667 So.2d 92,
Wherefore, in response to the judgment of the supreme court and the remand to this court, it is now the judgment of this court that the judgment of the Circuit Court of Lee County is in all respects affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
All the Judges concur.